DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-21 and 24-32 are pending.
Claims 1-12, 22 and 23 are canceled.

Response to Amendment
The amendments to the (specifications, claims) filed on December 18, 2020 have been entered. Claims 13-21 and 24-32 are pending. In regard to claims 16-19, 22-24, 30 and 32, the objections has been withdrawn.

Allowable Subject Matter
Claims 13-21 and 24-32 are allowed. Independent claims 13, 25 and 27 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method for sealing a joining region of an electrical connection assembly that includes a cable having a plurality of individual conductors arranged in a holding sleeve of an electrical wherein the joining region is formed as a recess; inserting a plug into an end face of the joining region in an interlocking manner, wherein the plug is adapted to a shape of the end face; and wherein the plug is formed of at least one of thermoplastic material or a permanently elastic material, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 25, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connection assembly, including a cable having a plurality of individual conductors arranged in a holding sleeve of an electrical connection element, the conductors welded to an end section of the holding sleeve in a joining region that is formed as a recess, wherein a plug inserted into the joining region at an end face thereof and in an interlocking manner seals off the joining region, as recited in claim 25, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 27, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method for sealing a joining region of an electrical connection assembly, the joining region including a recess, the method comprising: attaching conductors of a cable arranged in a holding sleeve of the electrical connection element to an end section of the holding sleeve in the joining region; attaching a plug to an end face of the joining region so as to seal off the joining region, wherein the plug is adapted to a shape of the end face; and wherein the plug is formed of at least one of a thermoplastic material or a permanently elastic material, as recited in claim 27, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER G LEIGH/Examiner, Art Unit 2831